PD-0146-15                     P h (We. Mo..                        _




                         A_Dpd{^A-               JL-f7—;            - T~~T~A'T
      &4fih:M *7^ia&                            j>_

                                 ££,_            SHapPuJf ~~7$L*0£5
       RECEIVED IN
  GOURT-0F-6RNVHNAL-APPEALS
        FEB G6201
                                        4^£ei/ftHu4k
                   fvl^TfOM Fofc fcY;r&Aiftl'fiM)~~7^ Ki~€ - FJLED4N
                   3ttk       _j^gJbJJL-                 C0URT OF CRIMINAL APPEALS
                                                                                          FEB lo 2015

        _Lo    Lw£-Mo.U,Q                                    0-f gfl^Jflpo^'ftbelAcosta, Clerk-

                                                                                 i^L.

  _jaJo^a^s^:/^                                                -_-                 .


                     :                  ]           /   ia      :            '                 ^    ~h


        ',      <C*-e     /i        /   /   .. ,a *^^, >o /a /i?/ a .   in              h .    f)
      JJSUA                    umu}lAlMEl&M!ihlR£^                                       MA.   l^Q^Oi-ru




                                                  ~LJDZ+
                        'sM^lS^pi&i-eiJ^-^S-M^^f-S^^LZs^
                                                                                         TfS^-Xi- I £> d^~Jj>